Citation Nr: 1419334	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  12-03 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel




INTRODUCTION

The Veteran served on active duty from November 1950 to October 1951.  A Certificate of Death documents that he died in February 2009.  The appellant in this case is the Veteran's adult son.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.


FINDINGS OF FACT

1.  The Veteran died in February 2009.  

2.  At the time of the Veteran's death, there was no pending claim for VA benefits.  

3.  At the time of the Veteran's death, there were no benefits to which the Veteran was entitled that were due and unpaid. 


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits have not been met.  38 U.S.C.A. § 5121 (West Supp. 2013); 38 C.F.R. § 3.1000 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In May 2009, the RO received the appellant's VA Form 21-601 Application for Accrued Amounts Due a Deceased Beneficiary.  In that form he indicated the amount of expenses of last sickness and burial as expenses due to funeral that had been paid by Prudential Life Insurance.  He also submitted a statement itemizing medical expenses incurred between January and December 2008 and indicated that he had paid the expenses.  

In general, periodic monetary benefits under laws administered by the Secretary to which an individual was entitled at death under existing ratings or decisions or those based on evidence in the file at date of death, and due and unpaid, will, upon the death of such individual, be paid, if certain conditions are met.  38 U.S.C.A. § 5121(a) (West Supp. 2013); 38 C.F.R. § 3.1001 (2013).  Where the claimant for such "accrued benefits" is not the Veteran's spouse, dependent parent, or child, only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of the last sickness and burial.  Id.  The payment of accrued benefits to such persons for final expenses is a limitation in the amount paid, not a rule that payment must be made.  In other words, the payment of accrued benefits is limited to the amount of expenses of the last sickness and burial as to claimants that are not the spouse, dependent parent or child, where if there were due and unpaid benefits at the time of death, a spouse, dependent parent, or child would be entitled to all such due and unpaid benefits.  If there is no benefit due the Veteran but unpaid at the time of death, as in this case, then the requirements for entitlement to accrued benefits are not met, regardless of the status of the claimant.  

In this case, VA awarded non-service connection pension in October 1996.  The claims file does not include any evidence that the Veteran had a claim for VA benefits pending at the time of his death nor has such been alleged.  It is noted that payment of monetary benefits may not be made for any period prior to the first day of the calendar month following the month in which the award became effective.  38 U.S.C.A. § 5111(a)(1) (West 2002); 38 C.F.R. § 3.31(a) (2013).  Upon the death of a payee, an award of pension shall be discontinued on the last day of the month before death.  38 U.S.C.A. § 5112(b)(1) (West 2002); 38 C.F.R. § 3.500(g) (2013).  The Veteran died several days after the first of the month.  Thus there were no periodic monetary benefits under laws administered by the Secretary to which the Veteran was entitled at death that were due and unpaid.  

The Veteran's representative points to 38 C.F.R. § 3.262(m) and (p) and to 38 C.F.R. § 3.394 as a basis for granting the appeal.  Subsections 3.262(m) and (p) address exclusion of income when determining claims for pension.  They are thus not applicable to the issue before the Board because it is not a claim for pension.  Section 3.954 addresses burial benefits.  A Payment History Inquiry Screen printout, printed in June 2010, is of record and shows that the appellant was paid burial expenses in August 2009.  As a result, 38 C.F.R. § 3.394 is not relevant to this appeal.  

Here, there is no argument that there was a claim for VA benefits pending when the Veteran died.  There were no benefits due and unpaid at the time of the Veteran's death, VA had not received a claim of entitlement to VA benefits following his claim granted years earlier.  There are no facts in dispute in this case so no development of facts would aid the claimant in substantiating his claim.  Rather, the appeal must be denied as a matter of law.  As such, the lack of 38 U.S.C.A. § 5103(a) (West 2002) notice in this case is not prejudicial to the appellant.  

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


